Citation Nr: 1747163	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-11 887	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a compensable rating for residuals of post-operative ventral and umbilical hernia.

2. Entitlement to a compensable rating for scars, status post umbilical hernia repair.

3. Entitlement to a compensable rating for residual non-linear surgical scars.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to January 1988 and from December 2003 to March 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A March 2010 rating decision increased the rating for residuals of post-operative ventral and umbilical hernia to 20 percent effective November 25, 2009 and to 100 percent from January 4, 2010, based on surgery for hernia repair necessitating convalescence.  A noncompensable rating was assigned from April 1, 2010.  In a November 2014 rating decision, the RO assigned a 100 percent evaluation based on surgical or other treatment necessitating convalescence effective January 17, 2014 and a noncompensable evaluation thereafter.  In his March 2015 VA Form 9, the Veteran specifically indicated that he was only appealing his non-compensable evaluation and that he was satisfied with his 20 percent evaluation.  

A February 2014 rating decision granted service connection for scars, status post umbilical hernia rated as noncompensable, effective October 16, 2013.  

A November 2014 rating decision granted service connection for residual non-linear surgical scars rated as noncompensable, effective November 14, 2014.  

The Board previously remanded these matters in March 2017. 


FINDINGS OF FACT

1.  From April 1, 2010, the Veteran's post-operative ventral and umbilical hernia shows weakening of abdominal wall and indication for a supporting belt.

2.  Based on the evidence of record, the Veteran's scars, status post umbilical hernia repair were less than six square inches, were not painful or unstable, and did not cause limitation of function. 

3. Based on the evidence of record, the Veteran's service-connected residual non-linear surgical scars were less than 144 square inches, were not painful or unstable, and did not cause limitation of function.


CONCLUSIONS OF LAW

1. The criteria for a 20 percent disability rating for an umbilical hernia status post corrective surgery have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7339 (2016).

2. The criteria for a compensable rating for scars, status post umbilical hernia repair have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.1000, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 7805 (2016).

3. The criteria for a compensable rating for residual non-linear surgical scars have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.1000, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 7802 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claim.

II.	Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).  Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Post-Operative Ventral and Umbilical Hernia

The Veteran's post-operative ventral and umbilical hernia is rated under Diagnostic Code 7339.  A noncompensable rating is warranted for wounds, post-operative, healed, no disability, belt not indicated.  A 20 percent rating is warranted for small ventral hernias that are not well-supported by belt under ordinary conditions, healed ventral hernias, or post-operative wounds with weakening of abdominal wall and indication for a supporting belt.  A 40 percent rating is warranted for large ventral hernias that are not well-supported by a belt under ordinary conditions.  A maximum 100 percent rating is warranted for massive, persistent, and severe diastasis of recti muscles; or, extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall so as to be unoperable.  38 C.F.R. § 4.114, Diagnostic Code 7339 (2016).

In February 2006, the Veteran was afforded a general VA examination.  The examiner noted that there was a December 2004 post-operative note from a surgical department located in Germany.  The note indicated that the Veteran had an umbilical hernia.  The Veteran indicated that he experienced mostly left sided periumbilical discomfort after he lifted an object greater than approximately 25 pounds.  He stated that this discomfort would start approximately one hour after the lifting process and would last for around 12 to 18 hours.  The discomfort was ameliorated by sitting and the Veteran denied any bulges in the umbilical or periumbilical location.  He also denied any other gastrointestinal symptoms such as nausea and vomiting.  Upon examination, the Veteran's abdomen was not pathologically distended, there was no discoloration or organomegaly.  There were no abdominal masses or abdominal tenderness.  There was a well healed 3 centimeter horizontal surgical scar located at the superior aspect of the umbilicus.  The periumbilical area was nontender and there was no bulging when the Veteran performed the Valsalva maneuver.  This area was minimally tender.  The examiner diagnosed the Veteran with abdominal umbilical hernia, which occurred in October 2004 while actively serving in the military, and abdominal umbilical hernia repair in December 2004.

In January 2010, the Veteran was afforded a VA examination for his increased rating claim.  The examiner noted that the Veteran had two hernia surgeries in December 2005 and January 2010.  Upon examination there was no evidence of inguinal or ventral hernia and the Veteran did not suffer from cancer related to the digestive system.  The Veteran was diagnosed with status post recent surgical repair of recurrent ventral hernia.  At this time, the examiner did not note whether the Veteran required the use of a support belt for the ventral and umbilical hernia. 

In March 2010, the Veteran argued on his Notice of Disagreement that he had to wear a supportive belt on a daily basis due to his weak abdomen.  The Veteran stated that he informed the doctor of this information during his January 2010 VA examination, but that it was not recorded.  

In April 2011, the Veteran reiterated on his VA 9 Form that he wore a support belt on a daily basis.  He again stated that he informed the January 2010 VA examiner of this information during his examination.  

In the Veteran's December 2014 Notice of Disagreement, he stated that he wore a 14 inch restricted belt band due to his hernia.  

In an October 2015 VA treatment note, the Veteran's umbilical hernia was reported as painful and he required support with a belt to alleviate the pain.

In December 2015, the Veteran was afforded another VA examination for his increased rating claim.  The examiner noted that the Veteran was seen by the VA in October 2015 for post-hernia pain that had progressed in severity since spring 2015 and that required support with a belt to relieve the pain.  At this time the Veteran was reported to have chronic periumbilical pain that was possibly related to a reaction to his mesh and reactive lymphadenopathy.  Upon examination there was no indication for a supporting belt.  

Based on the evidence above, the Board finds that the Veteran is entitled to a 20 percent disability rating from April 1, 2010, the date at which the RO assigned a noncompensable disability rating following a period of convalescence.  The Veteran consistently reported use of a support belt and a weakened abdomen.  The Board finds that the January 2010 VA examiner did not mention whether the Veteran wore a support belt.  In addition, despite the December 2015 VA examination noting that there was no indication of a support belt, the Board notes that the examiner did find that the Veteran used a support belt in October 2015.  Overall, the Veteran has consistently stated that he uses a support belt.  The Board finds the January 2010 and December 2015 VA examinations to be inadequate as the January 2010 VA examiner did not discuss whether the Veteran needed a support belt and the December 2015 VA examiner did not consider the Veteran's lay statements.  Therefore, the Board finds the Veteran's lay statements and the October 2015 VA treatment note reporting the use of a support band as more probative than the VA examiners' reports.  However, the Board finds that a rating in excess of 20 percent is not warranted for any period on appeal.  At no point has the Veteran manifested large ventral hernias that are not well-supported by a belt under ordinary conditions.
Thus, the Board finds that a 20 percent disability rating from April 1, 2010, is warranted.  38 C.F.R. § 4.114, Diagnostic Code 7339. 

Accordingly, the Board finds that the evidence is in favor of a higher rating of 20 percent for the Veteran's post-operative ventral and umbilical hernia from April 1, 2010.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Scars, Status Post Umbilical Hernia Repair and Residual Non-Linear Surgical Scars

The Veteran's scars, status post umbilical hernia repair are rated as noncompensable pursuant to Diagnostic Code 7805.  The Veteran's residual non-linear surgical scars are rated as noncompensable pursuant to Diagnostic Code 7802.  See 38 C.F.R. § 4.20.

Diagnostic Code 7801 provides a 10 percent rating for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 square centimeters).  A deep scar is defined as one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 Note (1) (2016).  Diagnostic Code 7802 provides that burn scars or scars due to other causes, not of the head, face or neck, that are superficial and nonlinear of an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Diagnostic Code 7805 provides that any disabling affects (functional impairment) from scars not considered under the other diagnostic codes listed above should be considered under diagnostic codes 7800-04 under an appropriate diagnostic code.

In February 2006, the Veteran was afforded a general VA examination.  The examiner noted that there was a post-operative note from December 2004 from a surgical department located in Germany.  The note indicated that the Veteran received an umbilical hernia.  Upon examination, there was a well healed 3 centimeter horizontal surgical scar located at the superior aspect of the umbilicus.  The periumbilical area was nontender and there was no bulging when the Veteran performed the Valsalva maneuver.  This area was minimally tender.

In January 2010, the Veteran was afforded a VA examination for his scars, status post umbilical hernia repair claim.  Upon examination the examiner noted a paraumbilical scar 8 centimeters by 0.5 centimeters long.  There was no tenderness in the scar.  There was no adherence to underlying tissue or frequent loss of covering of skin over the scar, such as from ulceration or breakdown.  There was no elevation or depression of the surface contour of the scar on palpation.  The scar was not deep and there was no area of induration and inflexibility of skin in the area of the scar.  There were no facial scars.  There was no distortion or asymmetry of any feature or set of paired features.  There was no inflammation, edema or keloid formation.  Limitation of motion and function was normal.  The texture of the skin was normal and the scar was superficial.  The Veteran was diagnosed with paraumbilical abdominal scar secondary to hernia repair.    

In March 2010, the Veteran argued on his Notice of Disagreement that his abdomen was extremely tender and that the scar continued to be painful.

In November 2014, the Veteran was afforded a scars VA examination.  The examiner noted that the Veteran was status post repair of recurrent umbilical hernia in January 2014.  Upon examination, none of the scars were painful and/or unstable with frequent loss of covering of skin over the scar.  The scars did not affect the right or left upper or lower extremity.  On the anterior trunk, the examiner measured two linear scars at 14 centimeters and 3 centimeters.  The examiner measured 3 superficial non-linear scars at 0.5 centimeters by 0.5 centimeters, 0.5 centimeters by 0.5 centimeters, and 0.4 centimeters by 0.4 centimeters.  The posterior trunk was not affected.  The approximate total area for the superficial non-linear scars on the anterior trunk was 0.75 centimeters squared.  The scars did not result in any limitation of function.

In the Veteran's December 2014 Notice of Disagreement, he stated that his scar remained painful since surgery.

In December 2015, the Veteran was afforded another VA scars examination.  The examiner noted a diagnosis of scars, status post umbilical hernia repair in 2005, 2010 and 2014.  Upon review of the record, the examiner did not find any reported complaints or care for scars, status post umbilical hernia repair.  The scars were not painful and/or unstable.  The right and left upper and lower extremities were not affected.  On the anterior trunk, the examiner measured two linear scars at 14 centimeters and 3 centimeters.  The examiner measured 3 superficial non-linear scars at 0.5 centimeters by 0.5 centimeters, 0.5 centimeters by 0.5 centimeters, and 0.4 centimeters by 0.4 centimeters.  The posterior trunk was not affected.  The approximate total area for the superficial non-linear scars on the anterior trunk was 0.66 centimeters squared.  The scars did not result in any limitation of function.  

After a review of all the evidence, neither the Veteran's scars, status post umbilical hernia repair nor residuals non-linear surgical scars approximate the criteria for higher, compensable disability evaluations for the entire rating period.  Regarding the Veteran's scars, status post umbilical hernia repair, the objective clinical evidence of record show that the Veteran's scars are neither disabling nor limit function.   The Veteran's scars are linear and measure 14 centimeters and 3 centimeters.  The Veteran's scars do not exceed 6 square inches.  Likewise, the scars are superficial, without skin breakdown, keloid formation, inflammation, or edema.  Further, there is no medical evidence that shows that his scars are unstable or painful; there were no pain or unstable skin in the area of his scars upon evaluation in February 2006, January 2010, November 2014 and December 2015.           

Regarding the Veteran's residual non-linear surgical scars, the Board notes that the objective clinical evidence of record show that the scars are non-linear and measure 0.5 centimeters by 0.5 centimeters, 0.5 centimeters by 0.5 centimeters, and 0.4 centimeters by 0.4 centimeters.  However, the Veteran's scars do not exceed 144 square inches.  Likewise, the scars are superficial, without skin breakdown, keloid formation, inflammation, or edema.  Further, there is no medical evidence that shows that his scars are unstable or painful; there were no pain or unstable skin in the area of his scars upon evaluation in November 2014 and December 2015.

Therefore, a higher, compensable rating is not warranted for his scars, status post umbilical hernia repair under Diagnostic Code 7805.  In addition, a higher, compensable rating is not warranted for his residuals non-linear scars under Diagnostic Code 7802.  See 38 C.F.R. §§ 4.118, Diagnostic Codes 7801-7805. 

To the extent that he contends that a higher, compensable rating should be assigned, the Board notes that a veteran is only competent to report symptoms that he experiences at any time.  See Layno v. Brown, 6 Vet. App. 465   (1994).  However, the medical findings (as provided in the examination reports and clinical findings) directly address the criteria under which his scars, status post umbilical hernia repair and residuals non-linear scars are being evaluated.  To the extent that he reports that the scars are painful, he is competent.  However, the Board finds the examination reports detailing that the scars are not painful to be more credible and more probative.  The medical evidence from February 2006 to the present has consistently shown scars that are not disabling or limiting in function and not painful or unstable.  As such, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology. 

Accordingly, the Board finds that the preponderance of the evidence is against finding a higher rating for the Veteran's scars, status post umbilical hernia repair and residual non-linear surgical scars.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy, 27 Vet. App. 484 (2016); Doucette, 38 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Total Rating for Compensation Based on Individual Unemployability

A claim for total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran has not stated, and the evidence does not suggest, that the Veteran is unemployable due to his residuals of post-operative ventral and umbilical hernia, scars, status post umbilical hernia repair and residual non-linear surgical scars. 



ORDER

Entitlement to a 20 percent disability rating for residuals of post-operative ventral and umbilical hernia is granted, subject to the regulations governing the award of monetary benefits.

Entitlement to a compensable rating for scars, status post umbilical hernia repair is denied.

Entitlement to a compensable rating for residual non-linear surgical scars is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


